SMYTH, Chief Justice
(dissenting). There is but one question in this case, and that is as to whether or not the written contract between the appellant and Price is binding on the latter. If it is, Price was obligated to return the film on the night of the 31st of December, and this would have been in time for its delivery to Miller before his theater opened, January 1. Miller agreed that the appellant should “not be liable for any loss or damage” resulting “to him * * * by rea*1001son of failure or delay in delivering the” film “in the custody or control of any other party,” etc. The film, was in the control of Price. He by his contract (section 2) was required to deliver it to the office of the appellant on the last’day of the last exhibition of it, which in this case was, according to the contract, December 31. He tailed to make the delivery, and, consequently, the appellant was not able to keep its contract with Miller.
Miller cannot hold the appellant unless the record shows he produced some substantial evidence that Price was not bound by his contract to return the film December 31. Price was bound, according to the face of the contract, and could escape only bv establishing ¡hat lie had a ground for reformation of the contract. To secure reformation it would be necessary for him to show cither a mutual mistake or a mistake on his side and fraud or inequitable conduct on the part of ¡he appellant. And this he would have to do by evidence “sufficiently cogent to thorongblv satisfy the mind of the court.” Simmons Creek Coal Co. v. Doran, 142 U. S. 417, 435, 12 Sup. Ct. 239, 245 (35 L. Ed. 1063). Reformation is never given except where both parties understood the contract as the bid alleges it ought to have been and as in fact it was except for the mistake. 23 R. C. L. 327; Creen v. Stone, 54 N. J. Eq. 387, 34 Atl. 1099 55 Am. St. Rep. 577. There is not even a suggestion that the appellant was guilty of fraud or inequitable conduct. If, therefore, reformation could be granted, it would have to be upon the theory of mutual mistake.
The testimony of appellant’s witnesses who participated in the making of the contract is clear and positive to the effect that the dates, December 29, 30 and 31, were given by Mr. Price to the person who drew the contract; that the appellant never fixes the dates, “as it is always the duty of the exhibitor to state the dates on which he desires to exhibit a picture”; that_ the contract was executed in triplicate; that at the time of its execution the dates were in it; that Mr. Price signed it, and that a copy was sent to him the next day, which would be the 18th of December. Price does not deny this. All he says upon the point is, to quote the record, that he does not “recall whether hr* signed the contract after those dates were inserted or not, but will not say that he did not; that he would not say that the exhibitor’s contract [the one in question] was mailed to him prior to the exhibition, and that he received it, nor would he say that it was not.” Unless this makes out a case for reformation, then the contract as written and signed is binding. I respectfully submit that il is utterly insufficient. Therefore there is no basis in the testimony for the verdict of the jury that the written contract between the appellant and Price was not binding and did not protect the appellant under the contract which it had with Miller.
Much testimony is set forth in the opinion of the court concerning the contract which Price thought he had with the appellant. It nearly all relates to negotiations which preceded the execution of the written contract, and, according to well-settled principles, is merged in that contract, unless it discloses mutual mistake, fraud, or inequitable conduct, which it does not.
*1002There is no question of negligence here. Appellant had no knowledge that Price would not keep his contract, until the 31st, and it then did everything it could to procure for Miller another film. But it was not required to do anything. It was justified in standing on its contract with Miller that it would not be liable for the default of any person to deliver the film according to his contract.
The court makes a new contract for appellant and subjects it to a liability which it expressly and definitely contracted against. I dissent.